PER CURIAM:
Phillip Mark Shafer appeals the district court’s order denying his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, we deny Shafer’s motion for appointment of counsel and affirm for the reasons stated by the district court. See Shafer v. Maryland, No. 8:07-cv-02088-PJM (D. Md. filed Aug. 23, 2007 & entered Aug. 24, 2007). We also deny Shafer’s request for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.